Citation Nr: 0401283	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1966 to September 
1970.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran claims that he is entitled to service connection 
for depression and a reopening of his previously denied claim 
of entitlement to service connection for a low back disorder.  
Additional development is necessary before the Board can 
decide these claims.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

When the VCAA was enacted, the veteran's claims were pending 
before VA.  The VCAA is thus applicable to this appeal.  See 
VAOGCPREC 7-03.  See also 66 Fed. Reg. 45,620, 45,629 (Aug. 
29, 2001).  The VCAA provides that VA must notify a claimant 
of the information needed to substantiate his claim and 
assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  Since the VCAA was enacted, the 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In this case, VA has not yet satisfied its duty to notify the 
veteran of the change in the law and of the evidence needed 
to support his claims.  The RO also has not explained to the 
veteran who is responsible for submitting such evidence.  
Such action should be taken on Remand.   

This case is remanded for the following development:

1.  VA should contact the veteran by 
letter, inform him that the law pertinent 
to his claims has changed, notify him of 
the evidence needed to support those 
claims, including medical opinions 
establishing that it is at least as likely 
as not that his claimed disorders are 
related to his period of active service, 
and indicate whether he or VA is 
responsible for submitting such evidence.  

2.  VA should then review the claims file 
and undertake any other notification and 
assistance actions required by pertinent 
law and regulations.

3.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the veteran's claims based 
on all of the evidence of record.  If VA 
denies either benefit sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


